Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 09/26/2020 in which Claims 1-13 are presented for examination.
Drawings
The applicant’s drawings submitted on 09/26/2020 are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US patent application No. 17/106532. 
Claims 1-13 recite similar limitations as claims 1-12 of US application No. 17/106532 as follows: 
       Instant application
    US patent No. 17/106532
    Claim 1. A communication device comprising a control section configured to control each of a first process that achieves a prescribed function, and a second process that authenticates another communication 5device and that is different from the first process, wherein the control section performs control in such a manner that the second process is not performed in a case where abnormality is recognized.  


  



Claims 12 and 13.
Claim 1. A communication device comprising a control section configured to execute a process related to transmission or reception of a first authentication signal and a second authentication signal that are 5necessary for a first authentication process for authentication of another communication device, wherein the control section starts execution of a second authentication process for different authentication from the first authentication process, after transmission or reception of the first authentication signal and before transmission or reception of the 10second authentication signal.

Claims 11 and 12.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent application No.17/106532 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US patent application No. 17/106532) substantially discloses the subject matter of claim 1 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (US patent application No. 17/106532).
This is an obviousness-type double patenting rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Khan U.S. Publication No. 20140285319 A1.
As to claim 1, Khan teaches a communication device comprising a control section configured to control each of a first process that achieves a prescribed function (Khan Pa. [0091]) [The vehicle access system 1 comprises a base station 5 to be installed in the vehicle 3 to provide a Remote Function Actuator (RFA) for the vehicle 3], and a second process that authenticates another communication 5device and that is different from the first process (Khan Pa. [0023]) [The further access unit may comprise a controller for authenticating a response signal transmitted from the access unit in response to said authentication signal] [0097] [if the response signal is authenticated, the electronic control unit 7 continues to communicate with the key fob 23 and tracks its position in relation to the vehicle 3],  wherein the control section performs control in such a manner that the second process is not performed in a case where abnormality is recognized (Khan Pa. [0097]) [If the response signal is not authenticated, the electronic control unit 7 will not unlock the vehicle 3]

As to claim 2, Khan teaches 10wherein, in a case where abnormality of the first process is recognized, the control section performs control in such a manner that the second process is not performed (Khan Pa. [0097]) [If the response signal is not authenticated, the electronic control unit 7 will not unlock the vehicle 3], by transmitting a stop signal for stopping the second process to the other communication device (Khan Pa. [0028]) [The shut-down signal can provide an instruction to the first access unit to stop transmitting the polling signal]

As to claim 3, Khan teaches 15wherein the second process includes a ranging process that measures a distance between the communication device and the other communication device (Khan Pa. [0043]) [The look-up table can specify the time interval between transmissions based on the measured distance between the first access unit and the second access unit.], and a process that performs authentication on a basis of a result of measuring the distance (Khan Pa. [0050]) [The distance can be determined by measuring the time taken between transmitting an authentication signal and receiving a signal from the first access unit. There are various algorithms in the art for performing suitable ranging measurements.]
As to claim 4, Khan teaches 20wherein the ranging process includes transmission of a first ranging signal by the other communication device, transmission of a second ranging signal by the communication device in response to the first ranging signal, and calculation of the distance based on time taken to transmission and reception of the first ranging signal 25and the second ranging signal (Khan Pa. [0050]) [The distance can be determined by measuring the time taken between transmitting an authentication signal and receiving a signal from the first access unit. There are various algorithms in the art for performing suitable ranging measurements]

As to claim 5, Khan teaches wherein, after start of the second process, the control section transmits the stop signal and interrupts the second process (Khan Pa. [0050]) [The shut-down signal can provide an instruction to the first access unit to stop transmitting the polling signal. The first access unit could be re-activated by pressing a button]

As to claim 6, Khan teaches wherein the control section transmits the stop signal (Khan Pa. [0050]) [The shut-down signal can provide an instruction to the first access unit to stop transmitting the polling signal. The first access unit could be re-activated by pressing a button] instead of the second ranging signal in response to the first ranging signal (Khan Pa. [0050]) [There are various algorithms in the art for performing suitable ranging measurements.]

As to claim 7, Khan teaches  5wherein the control section transmits the stop signal before start of the second process (Khan Pa. [0050]) [The shut-down signal can provide an instruction to the first access unit to stop transmitting the polling signal. The first access unit could be re-activated by pressing a button]

As to claim 8, claim 82 recites the claimed that contain similar limitations as claims 1-6; therefore, it is rejected under the same rationale.

As to claim 9, Khan teaches wherein 25the first process includes transmission of a wake-up signal for activating the other communication device, and the second process is started when the first ranging signal is transmitted after the other communication device receives the wake-up signal (Khan Pa. [0120]) [The key fob 23 could be awakened by an activation signal from the motion sensor when it detects movement.]

As to claim 10, Khan teaches wherein, in the first process, signals are transmitted and received in conformity with aC9-0182US01(TR19016US 1) 24/26 first wireless communication standard, and, in the second process, signals are transmitted and received in conformity with a second wireless communication standard that uses a carrier wave of higher frequency than frequency of a carrier wave used under the first wireless communication standard (Khan Fig. 1-2)


As to claim 11, Khan teaches wherein the communication device is to be installed in a vehicle, and the other communication device is a device to be carried by a user of the vehicle (Khan Fig. 2)

As to claim 12, claim 12 recites the claimed that contain similar limitations as claims 1 and 2; therefore, it is rejected under the same rationale.

As to claim 13, claim 13 recites the claimed that contain similar limitations as claims 1 and 2; therefore, it is rejected under the same rationale.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 20180162321 A1 – Spiess, describes: providing a secure vehicle access system with a passive keyless entry (PKE) vehicle access system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANS DESROSIERS/Primary Examiner, Art Unit 2491